--------------------------------------------------------------------------------

 
Exhibit 10.1



RESTRICTED STOCK AWARD
PURSUANT TO THE THERAGENICS CORPORATION
[1997] [2000] STOCK INCENTIVE PLAN


THIS AGREEMENT (sometimes referred to as this “Award”) is made as of the Grant
Date, by Theragenics Corporation (the “Company”) to
_____________________________ (the “Recipient”) subject to acceptance by the
Recipient.


Upon and subject to the Terms and Conditions attached hereto and incorporated
herein by reference as part of this Agreement, the Company hereby awards as of
the Grant Date to the Recipient the Restricted Shares (the “Restricted Stock
Grant”). Underlined and capitalized terms in items A through D below shall have
the meanings there ascribed to them.



 
A.
Grant Date: __________.




 
B.
Plan (under which Restricted Stock Grant is granted): Theragenics Corporation
[1997] [2000] Stock Incentive Plan.




 
C.
Restricted Shares: ______________ shares of the Company’s common stock (“Common
Stock”), subject to adjustment as provided in the attached Terms and Conditions.




 
D.
Vesting Schedule: The Restricted Shares shall vest in accordance with Exhibit 1
hereto. The Restricted Shares which have become vested pursuant to the Vesting
Schedule are herein referred to as the “Vested Restricted Shares.”





IN WITNESS WHEREOF, the Company and the Recipient have executed this Agreement
as of the Grant Date set forth above.




RECIPIENT
THERAGENICS CORPORATION
         
By:____________________________
________________________________  
[Signature]
Title:___________________________

 

 
 

--------------------------------------------------------------------------------



TERMS AND CONDITIONS TO THE
RESTRICTED STOCK AGREEMENT
PURSUANT TO THE THERAGENICS CORPORATION
[1997] [2000] STOCK INCENTIVE PLAN


1.        Restricted Shares Held by the Share Custodian. The Recipient hereby
authorizes and directs the Company to deliver any share certificate issued by
the Company to evidence Restricted Shares to the Secretary of the Company or
such other officer of the Company as may be designated by the Committee (the
“Share Custodian”) to be held by the Share Custodian until the Restricted Shares
become Vested Restricted Shares in accordance with the Vesting Schedule. When
the Restricted Shares become Vested Restricted Shares, the Share Custodian shall
deliver the Restricted Shares to the Recipient. In the event that the Recipient
forfeits any of the Restricted Shares, and the number of Vested Restricted
Shares includes a fraction of a share, the Share Custodian shall not be required
to deliver the fractional share, and the Company may pay the Recipient the
amount determined by the Company to be the estimated fair market value therefor.
The Recipient hereby irrevocably appoints the Share Custodian and any successor
thereto, as the true and lawful attorney-in-fact of the Recipient with full
power and authority to execute any stock transfer power or other instrument
necessary to transfer the Restricted Shares to the Company in accordance with
this Award, in the name, place, and stead of the Recipient. The term of such
appointment shall commence on the date of the Restricted Stock Grant and shall
continue until the Restricted Shares are delivered to the Recipient as provided
above. In the event the number of shares of Common Stock is increased or reduced
by a change in the par value, split-up, stock split, reverse stock split,
reclassification, merger, reorganization, consolidation, or otherwise, the
Recipient agrees that any certificate representing shares of Common Stock or
other securities of the Company issued as a result of any of the foregoing shall
be delivered to the Share Custodian and shall be subject to all of the
provisions of this Award as if initially granted thereunder. To effect the
provisions of this Section, the Recipient shall complete an irrevocable stock
power in favor of the Share Custodian in the form attached hereto as Exhibit 2.


2.        Rights of a Shareholder. During the period that the Share Custodian
holds the shares of Common Stock subject to Section 1, the Recipient shall be
entitled to all rights applicable to shares of Common Stock not so held, except
as otherwise provided in this award, including the right to receive dividends
paid on Common Stock notwithstanding that all or some of the Restricted Shares
may not be Vested Restricted Shares.


3.         Withholding. To the extent required by law, the Company shall have
the right to require the Recipient to remit to the Company an amount sufficient
to satisfy any federal, state and local withholding tax requirement, if any,
upon the earlier of the vesting of the Restricted Shares or the effective date
of an election pursuant to Section 83(b) of the Internal Revenue Code with
respect to such Restricted Shares. The Recipient must pay the withholding tax
(i) in cash; (ii) by certified check; or (iii) by tendering shares of Common
Stock which have been owned by the Recipient for at least six (6) months prior
to the date of exercise having a Fair Market Value equal to the withholding
obligation.

2

--------------------------------------------------------------------------------





4.       Restrictions on Transfer of Restricted Shares. Except for the transfer
of any Restricted Shares by bequest or inheritance, the Recipient shall not have
the right to make or permit to exist any transfer or hypothecation, whether
outright or as security, with or without consideration, voluntary or
involuntary, of all or any part of any right, title or interest in or to any
unvested Restricted Shares. Any such disposition not made in accordance with
this Award shall be deemed null and void. Any permitted transferee under this
Section shall be bound by the terms of this Award.


5.        Additional Restrictions on Transfer. Certificates evidencing the
Restricted Shares shall have noted conspicuously on the certificate a legend
required under applicable securities laws or otherwise determined by the Company
to be appropriate, such as:


Transfer is restricted


The securities evidenced by this certificate are subject to restrictions on
transfer and forfeiture provisions which also apply to the transferee as set
forth in a restricted stock agreement dated ________, a copy of which is
available from the Company.


6.        Change in Capitalization.


(a)        The number and kind of unvested Restricted Shares shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a subdivision or combination of shares or
the payment of a stock dividend in shares of Common Stock to holders of
outstanding shares of Common Stock or any other increase or decrease in the
number of shares of Common Stock outstanding is effected without receipt of
consideration by the Company. No fractional shares shall be issued in making
such adjustment.


(b)        In the event of a merger, consolidation, extraordinary dividend,
spin-off, sale of substantially all of the Company’s assets or other material
change in the capital structure of the Company, or a tender offer for shares of
Common Stock, or other reorganization of the Company, the Committee shall take
such action to make such adjustments with respect to the unvested Restricted
Shares, in its sole discretion, determines in good faith is necessary or
appropriate, including, without limitation, adjusting the number and class of
securities subject to the unvested portion of the Award, substituting cash,
other securities, or other property to replace the unvested portion of the
Award, or removing of restrictions on unvested Restricted Shares.


(c)        All determinations and adjustments made by the Committee pursuant to
this Section will be final and binding on the Recipient. Any action taken by the
Committee need not treat all recipients of awards under the Plan equally.

3

--------------------------------------------------------------------------------





(d) The existence of the Plan and the Restricted Stock Grant shall not affect
the right or power of the Company to make or authorize any adjustment,
reclassification, reorganization or other change in its capital or business
structure, any merger or consolidation of the Company, any issue of debt or
equity securities having preferences or priorities as to the Common Stock or the
rights thereof, the dissolution or liquidation of the Company, any sale or
transfer of all or part of its business or assets, or any other corporate act or
proceeding.


7.        Governing Laws. This Award shall be construed, administered and
enforced according to the laws of the State of Georgia; provided, however, no
Restricted Shares shall be issued except, in the reasonable judgment of the
Committee, in compliance with exemptions under applicable state securities laws
of the state in which Recipient resides, and/or any other applicable securities
laws.


8.        Successors. This Award shall be binding upon and inure to the benefit
of the heirs, legal representatives, successors, and permitted assigns of the
parties.


9.        Notice. Except as otherwise specified herein, all notices and other
communications under this Award shall be in writing and shall be deemed to have
been given if personally delivered or if sent by registered or certified United
States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient. Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.


10.        Severability. In the event that any one or more of the provisions or
portion thereof contained in this Award shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Award, and this Award shall be
construed as if the invalid, illegal or unenforceable provision or portion
thereof had never been contained herein.


11.        Entire Agreement. Subject to the terms and conditions of the Plan,
this Award expresses the entire understanding and agreement of the parties with
respect to the subject matter.


12.        Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Award, the party or parties who are thereby aggrieved shall have the right to
specific performance and injunction in addition to any and all other rights and
remedies at law or in equity, and all such rights and remedies shall be
cumulative.


13.        No Right to Continued Retention. Neither the establishment of the
Plan nor the award of Restricted Shares hereunder shall be construed as giving
Recipient the right to continued employment with the Company or an Affiliate.


14.        Headings and Capitalized Terms. Paragraph headings used herein are
for convenience of reference only and shall not be considered in construing this
Award. Capitalized terms used, but not defined, in this Award shall be given the
meaning ascribed to them in the Plan.

4

--------------------------------------------------------------------------------







15.        Definitions. As used in these Terms and Conditions and this Award:


“Change in Control” means any one of the following events which occurs following
the Grant Date:


(1)        the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of voting
securities of the corporation where such acquisition causes such person to own
thirty-five percent (35%) or more of the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this Subsection (1), the following acquisitions
shall not be deemed to result in a Change in Control: (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or
(iv) any acquisition by any corporation pursuant to a transaction that complies
with clauses (i), (ii) and (iii) of Subsection (3) below; and provided, further,
that if any Person’s beneficial ownership of the Outstanding Company Voting
Securities reaches or exceeds thirty-five percent (35%) as a result of a
transaction described in clause (i) or (ii) above, and such Person subsequently
acquires beneficial ownership of additional voting securities of the Company,
such subsequent acquisition shall be treated as an acquisition that causes such
Person to own thirty-five percent (35%) or more of the Outstanding Company
Voting Securities; or


(2)        individuals who as of the date hereof, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least
two-thirds of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors; or


(3)        the approval by the shareholders of the Company of a reorganization,
merger or consolidation or sale or other disposition of all or substantially all
of the assets of the Company (“Business Combination”) or, if consummation of
such Business Combination is subject, at the time of such approval by
shareholders, to the consent of any government or governmental agency, the
obtaining of such consent (either explicitly or implicitly by consummation);
excluding, however, such a Business Combination pursuant to which (i) all or
substantially all of the individuals and entities who were the

5

--------------------------------------------------------------------------------



beneficial owners of the Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
60% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Voting
Securities, (ii) no Person (excluding any employee benefit plan (or related
trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, thirty-five percent
(35%) or more of, respectively, the then outstanding shares of common stock of
the corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination and
(iii) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or


(4)        approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company.


Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred for purposes of this Agreement by reason of any actions or events in
which the Recipient participates in a capacity other than in his capacity as a
director. 


“Disability” means the inability of the Recipient to perform any of his duties
for the Company and its Affiliates due to a physical, mental, or emotional
impairment, as determined by an independent qualified physician (who may be
engaged by the Company), for a ninety (90) consecutive day period or for an
aggregate of one hundred eighty (180) days during any three hundred sixty-five
(365) day period.



6

--------------------------------------------------------------------------------





EXHIBIT 1




VESTING SCHEDULE


A.
One-third of the Restricted Shares shall become Vested Restricted Shares on each
anniversary of the Grant Date; provided the Recipient is continuously a director
or an employee of the Company or an Affiliate from the Grant Date through
the applicable vesting date.



B.
Notwithstanding Section A above, Restricted Shares shall become Vested
Restricted Shares upon the earliest of the following events:

 

1.
the date of the occurrence of a Change in Control;

 

2.
the date of the Director’s Disability;

 

3.
the date of the Director’s death; and

 

 
4.
subject to the sole discretion of the Board of Directors to vest or not vest the
Restricted Shares at the time of such event, the date the Director resigns with
the consent of the Board of Directors.

 
C.
Notwithstanding any other provision of this Vesting Schedule, Restricted Shares
which have not become Vested Restricted Shares pursuant to Section A or B above
as of the Recipient’s cessation of services as a director or an employee of the
Company or an Affiliate shall be forfeited.



 

 

--------------------------------------------------------------------------------


 


EXHIBIT 2




IRREVOCABLE STOCK POWER




The undersigned hereby assigns and transfers to Theragenics Corporation (the
“Company”), ________ shares of the Common Stock of the Company registered in the
name of the undersigned on the stock transfer records of the Company and
represented by Stock Certificate No. ____________________ of the Company; and
the undersigned does hereby irrevocably constitute and appoint
________________________________, his attorney-in-fact, to transfer the
aforesaid shares on the books of the Company, with full power of substitution;
and the undersigned does hereby ratify and confirm all that said
attorney-in-fact lawfully shall do by virtue hereof.




Date:____________________________
Signed:____________________________
     
Print Name:_________________________




IN THE PRESENCE OF:


__________________________

(Print Name)


__________________________

(Signature)



